Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 1 of 72




          EXHIBIT A
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 2 of 72
                                                                         1


      1
      2     UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
      3     ------------------------------------------X
            STEVE SANDS,
      4
                                                  PLAINTIFF,
      5
      6                   -against-               Case No.:
                                                  18-cv-07345
      7                                            (JSR)
      8     CBS INTERACTIVE INC.,
      9                                DEFENDANT.
            ------------------------------------------X
     10
     11                                  DATE: January 10, 2019
     12                                  TIME: 9:53 A.M.
     13
     14                   VIDEOTAPED DEPOSITION of the
     15     Plaintiff, STEVE SANDS, taken by the
     16     Defendant, pursuant to a Notice and to the
     17     Federal Rules of Civil Procedure, held at
     18     the offices of Cowan, DeBaets, Abrahams &
     19     Sheppard, LLP, 41 Madison Avenue, New York,
     20     New York 10010, before Suzanne Pastor, a
     21     Notary Public of the State of New York.
     22
     23
     24
     25

DIAMOND REPORTING      (877) 624-3287          info@diamondreporting.com
                                     1
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 3 of 72
                                                                     13


      1                             S. SANDS
      2             Q.      Are these film or digital?
      3             A.      Digital.
      4             Q.      Did you search any memory cards
      5     where the photos you claim in this case
      6     might have been stored?
      7             A.      Every time -- there's no sense
      8     to search a memory card because all the
      9     data is gone the day I shoot it.
     10             Q.      Where do you transfer the files
     11     once --
     12             A.      Onto a hard drive, as I already
     13     said.
     14             Q.      Okay, that's where they go once
     15     you've finished taking the photos?
     16             A.      Mm-hmm.
     17             Q.      How do you store them?           Is it
     18     by day, is it by person in the shot, is it
     19     by production?        How do you store your --
     20     categorize --
     21             A.      By name, by production.
     22             Q.      By name --
     23             A.      By name of production and by
     24     name of the talent.
     25             Q.      Do you retain copies of all the


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    13
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 4 of 72
                                                                     14


      1                             S. SANDS
      2     photos that you've taken in the past, say,
      3     three years?
      4             A.      Yeah, I should.
      5             Q.      You should, you mean you
      6     believe you do or you should because
      7     everybody should?
      8             A.      Because I copy them onto my --
      9     I use due diligence to put them on several
     10     hard drives, yes.
     11             Q.      I just want to get a little bit
     12     of sense of your background in photography
     13     generally.       Can we start with your
     14     education.       Did you finish high school?
     15             A.      Yes.
     16             Q.      Did you attend college?
     17             A.      Yes.
     18             Q.      Where did you go to college?
     19             A.      NYU.
     20             Q.      And did you get a degree?
     21             A.      No.
     22             Q.      How many years were you at NYU?
     23             A.      Three and a half.
     24             Q.      Close but not quite, huh?
     25                     Did you have a major or a


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    14
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 5 of 72
                                                                     27


      1                             S. SANDS
      2             Q.      Are you aware that CBS has
      3     licensed your photos --
      4                     MS. LACKMAN:       Mr. Freeman, I
      5     would ask you not to laugh.
      6             A.      Not these photos.         That's for
      7     sure.
      8             Q.      Has CBS licensed photos from
      9     you before?
     10             A.      I don't believe they've
     11     licensed it directly.           As a matter of fact,
     12     I remember ten years ago they actually
     13     stole a picture of mine and they were
     14     supposed to pay me for it.             And then their
     15     lawyer at the time went on vacation for a
     16     very long period of time.             That photo was
     17     Ann Hathaway I believe with a very, very
     18     irregular tan.        And they just helped
     19     themselves -- oh, no, it wasn't that photo.
     20     It was Beyonce -- let's make a note of this
     21     because that will come up.             This is ten
     22     years ago and this is a photo of Beyonce as
     23     a police officer.         Very exclusive.
     24     Everybody was paying $3,000 for that photo
     25     and CBS just helped themselves to it.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    27
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 6 of 72
                                                                     33


      1                             S. SANDS
      2     did paid you?
      3             A.      I've certainly had situations
      4     where they paid me, yes.            Some people have
      5     done the honorable thing.
      6             Q.      Did you contact my client when
      7     you first learned about the photos at issue
      8     in this case?
      9             A.      Probably not.
     10             Q.      Why not?
     11             A.      Because there's so many thieves
     12     out there, I have to work out a different
     13     model when they get caught.
     14             Q.      What model is that?
     15             A.      Liebowitz, Inc.
     16                     MS. LACKMAN:       Mr. Freeman, do
     17             we need to take a -- do we need to
     18             reschedule this deposition or
     19             something until you get your act
     20             together?       I'm trying to keep this on
     21             track and focus, and I'm really
     22             interested in what your client has to
     23             say.
     24             A.      Don't worry about him.           I'm
     25     focussed and I'm coherent and it is funny.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    33
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 7 of 72
                                                                     40


      1                             S. SANDS
      2             A.      I don't know.        Enough where I
      3     can find a lot of infractions on my own.
      4             Q.      Did you find any -- any of the
      5     cases that you brought against CBS
      6     Interactive, did you find the photos on
      7     your own?
      8             A.      I don't know.        Probably not.
      9             Q.      Who finds --
     10             A.      I don't remember.
     11             Q.      Who found these photos for you?
     12             A.      Who what?
     13             Q.      Who found the photos --
     14             A.      I don't know exactly who found
     15     them.     It wasn't me.
     16             Q.      Do you recall when you first
     17     heard about them?
     18             A.      No.
     19             Q.      Was it --
     20             A.      It was two years ago.
     21             Q.      When you heard about it?
     22             A.      When -- well, I'm assuming it
     23     was two years ago because that's when we
     24     filed, so.       That's when I took the photo.
     25             Q.      Do you remember when you


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    40
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 8 of 72
                                                                      41


      1                             S. SANDS
      2     heard --
      3             A.      Two and a half years ago.
      4             Q.      Do you remember when you first
      5     learned about CBS Interactive using the
      6     photos?
      7             A.      As I said, I don't remember
      8     because there are so many thieves out
      9     there, it's hard to really keep track.
     10             Q.      You can look back at the photos
     11     in the complaint if you'd like if that
     12     helps.       Was it more than a year ago?
     13             A.      I have no idea.         I would -- you
     14     don't want me making assumptions, but I
     15     will note something as an assumption.                 I
     16     will assume if the way things go, if it was
     17     2016 in October when I took the picture, it
     18     was probably stolen somewhere within three
     19     months of 2016.         That's when most of the
     20     thieves usually steal things.
     21             Q.      My question was when did you
     22     first learn about the thief?
     23             A.      Oh, I don't remember.           I told
     24     you that.
     25             Q.      But it was a while ago.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    41
      Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 9 of 72
                                                                        43


      1                             S. SANDS
      2             Q.      Their job is to find your
      3     photos?
      4             A.      Their job is to secure my
      5     rights.
      6             Q.      Do you give them your
      7     photographs routinely so they can search
      8     for uses?
      9             A.      I certainly -- just as I do my
     10     agents, I certainly let everybody who is
     11     associated with my work know what I'm up to
     12     on a regular basis.
     13             Q.      Well, how would they know that
     14     a particular photograph was yours?                How
     15     would they know to search for it?
     16             A.      Because I probably -- what I
     17     usually do is I send it to everybody.                   I
     18     have a mass FTP -- as I told you, I have a
     19     mass FTP distribution network.              And every
     20     time I shoot something I send it out.
     21             Q.      Who do you send it to?
     22             A.      The agents, as we already
     23     discussed, and Liebowitz Law Firm.
     24             Q.      Anybody else?
     25             A.      Sometimes it's -- no, that's


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    43
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 10 of 72
                                                                    65


      1                             S. SANDS
      2     worthless on a Red Carpet.            Because Red
      3     Carpet photos all look the same and there's
      4     no creativity involved.           And I never wanted
      5     to do it.      I just did it as filler.
      6            Q.       You say there's no creativity
      7     involved, what do you mean?
      8            A.       What?
      9            Q.       When you say there's no
     10     creativity involved, what do you mean?
     11            A.       I could teach -- I could train
     12     you for five minutes how to do a Red Carpet
     13     photo with your cellphone.            I could train a
     14     monkey how to do with photo with the
     15     cellphone.      And it's actually been done.
     16     National Geographic taught a monkey how to
     17     take pictures and it wound up being on a
     18     cover.      And the monkey took a damn good
     19     picture, too.
     20                     In other words, the person goes
     21     on the Red Carpet and they just stand, they
     22     look in your camera and you snap a picture.
     23     It's nothing like what I shoot with
     24     expressions and body positioning and
     25     background.       Background is the most


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    65
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 11 of 72
                                                                    66


      1                             S. SANDS
      2     important thing in a photo.
      3             Q.      Do you position -- the photos
      4     that you shoot, do you position the action?
      5             A.      No.   Sometimes I do, sometimes
      6     I don't.       But I definitely will pick an
      7     angle, like one of the photos of Jon
      8     Bernthal had the New York skyline.               And
      9     that wasn't one of their angles that they
     10     used.     I wanted to get a photo of just him
     11     with the New York skyline because he's a
     12     New York action hero and I always like to
     13     get -- the environment is very important.
     14     Many times the environment is just as
     15     important as the foreground, meaning the
     16     talent.
     17             Q.      And do you have any involvement
     18     in picking the environment?
     19             A.      Absolutely none.
     20             Q.      Okay, then we'll come back to
     21     this particular topic a little bit later.
     22                     I believe before the break you
     23     also mentioned that these photos were
     24     popular, is that right?           The photos in the
     25     set.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    66
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 12 of 72
                                                                       69


      1                             S. SANDS
      2     paying publications, like People Magazine,
      3     all of a sudden they go Steve, it's not
      4     exclusive anymore, it's all over the
      5     internet.      And I get nothing out of that.
      6            Q.       Okay, so --
      7            A.       What it does is it reduces the
      8     value where I cannot ask or command $3,000
      9     per picture anymore because it's already
     10     been seen.
     11            Q.       Can you name --
     12            A.       This is why we have to
     13     discourage copyright theft.             This is why we
     14     have laws that seem to be ignored.                 And I
     15     know about these laws and I spend time to
     16     copyright, or have them -- I have people
     17     copyrighting them for a reason.              The
     18     copyright office exists for a reason.                 All
     19     this mumbo-jumbo exists for a reason.
     20            Q.       And what's that reason?
     21            A.       So people don't -- so if people
     22     steal a photograph, they have to compensate
     23     the people who actually take their time to
     24     go through this.         But I think I'm going off
     25     track.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    69
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 13 of 72
                                                                    77


      1                             S. SANDS
      2     my Punisher photos, my Jessica Jones
      3     photos, Naomi Kwiatkowski photos, my Donald
      4     Trump photos.       I have no idea because
      5     that's a lot of photos that I do on a
      6     regular basis.
      7            Q.       Right, but you know -- you said
      8     that you saw a lot of thieves for The
      9     Punisher photos.         Do you remember when you
     10     became aware --
     11            A.       From two years ago I'm not
     12     going to remember who they were.
     13            Q.       No, but do you remember around
     14     when you saw this, the thieves?
     15            A.       I just said about two years
     16     ago.     It's usually after the photos were
     17     taken.      Remember, I'm not the only one that
     18     looks for these things, but I'm a hands-on
     19     person and I like to see -- I like to help
     20     my own cause.
     21            Q.       When you say your own cause,
     22     what do you mean by that?
     23            A.       This is my cause.
     24            Q.       What is your cause?
     25            A.       Getting compensation for the


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    77
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 14 of 72
                                                                    81


      1                             S. SANDS
      2             Q.      What's the basis for your
      3     belief?
      4             A.      When I go on Pacer and I see
      5     all these lawsuits against these
      6     corporations and I see multitudes of the
      7     same infractors, it's just a reasonable
      8     assumption that this doesn't happen
      9     accidentally.       And I'm not just talking
     10     about me.
     11             Q.      How many photographs do you
     12     believe the media uses on a yearly basis?
     13     Licensed photographs.
     14             A.      My photographs or in general?
     15             Q.      Just general.
     16             A.      I have no idea.
     17             Q.      Millions?
     18             A.      Ask your client.        I have no
     19     idea.
     20             Q.      Are you aware of any instance
     21     where a media company was sued for a
     22     photograph that they actually licensed?
     23             A.      No, but I do know many media
     24     companies -- for example, when CBS had that
     25     Ocasio Cortez interview and people started


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    81
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 15 of 72
                                                                    82


      1                             S. SANDS
      2     posting it, CBS's attorneys as I believe
      3     would call them to say that this is
      4     intellectual property and you have to take
      5     it down.      That I do know.        And --
      6            Q.       But you're not aware --
      7            A.       Any time CBS gets some
      8     exclusive material, they will make damn
      9     well sure that their license is protected.
     10            Q.       We're going to strike that
     11     whole answer.
     12                     Are you aware of any instance
     13     where a media company was sued for a
     14     photograph that it turned out they had
     15     actually licensed?
     16            A.       I'm sure it happens.          Not with
     17     me.
     18            Q.       Never with you.
     19            A.       Never with me.
     20            Q.       Are you aware that your law
     21     firm has on multiple occasions sued media
     22     companies for uses of photographs that were
     23     in fact licensed?
     24            A.       Does this have something to do
     25     with me?


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    82
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 16 of 72
                                                                      84


      1                             S. SANDS
      2     else that has -- I only care about my
      3     photos and CBS Interactive.
      4            Q.       Well, I care about getting
      5     information from you, and I care about you
      6     answering my questions.
      7            A.       How am I supposed to know what
      8     goes on in Liebowitz Law Firm.
      9            Q.       You're supposed to say yes, no
     10     or I don't know is sufficient.
     11            A.       I already said that but you
     12     keep harping on something.            Now I'm telling
     13     you, how am I supposed to know what goes on
     14     in a law firm?        I'm not an employee.
     15            Q.       I'm not asking you that you are
     16     supposed to know.         I'm asking whether you
     17     do know.      "I don't know" is a fine answer
     18     and then we can move on.
     19            A.       I already told you I didn't but
     20     then you keep asking me more questions
     21     thinking you're going to pull something out
     22     of me.      I have no idea what goes on in
     23     their law firm.
     24            Q.       Period, that's all I need.            I
     25     don't need you to clarify.            The thing is


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    84
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 17 of 72
                                                                    89


      1                             S. SANDS
      2     Punisher photos were used by lots of
      3     thieves I believe.           Do you know whether The
      4     Punisher photos were licensed by anybody?
      5             A.      That's why I have people to do
      6     that.
      7             Q.      So you don't know if they were
      8     or not?       Did any single person license
      9     those photographs, to your knowledge?
     10             A.      No.   As I stated earlier, I
     11     look at my -- many a time I look at my
     12     sales reports and they don't -- a lot of
     13     them don't come in until a regular basis.
     14     And if I see things that look like they
     15     were stolen, then I inquire further.
     16             Q.      You inquire --
     17             A.      But I don't know who licensed
     18     what.
     19             Q.      When you say you inquire
     20     further, what do you mean?            Who are you
     21     inquiring to?
     22             A.      I already told you that.            If I
     23     see a photo that doesn't have a credit,
     24     that raises a flag, and then I look
     25     further.       Sometimes I call the agency first


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    89
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 18 of 72
                                                                    90


      1                             S. SANDS
      2     to see did you license a photo.              Sometimes
      3     I don't.      And then when I use my due
      4     diligence, if I find something that looks
      5     suspect, then, as I said, I hand it over to
      6     Liebowitz Law Firm.
      7            Q.       Did you inquire in this
      8     circumstance with the agency whether -- did
      9     you inquire whether CBS Interactive had
     10     licensed --
     11            A.       I'm sorry?
     12            Q.       Did you inquire in this
     13     instance with your agency to find out
     14     whether the photos that CBS Interactive
     15     used were licensed?
     16            A.       I already said no.
     17            Q.       You didn't ask them?
     18            A.       No.
     19            Q.       Okay --
     20            A.       But as I said, as I said
     21     earlier, you want to nip this in the bud,
     22     if you're alluding that CBS licensed them,
     23     tell me right now and that will save us a
     24     lot of time and energy.           But I think you're
     25     just fishing, so continue.            Because I don't


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    90
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 19 of 72
                                                                    94


      1                             S. SANDS
      2     work.     Maybe when I'm dead I won't care.
      3     That's a maybe.
      4             Q.      And you believe you should be
      5     compensated for this work --
      6             A.      For any work I do.
      7             Q.      And in what amount?
      8             A.      Whatever amount I feel
      9     appropriate at the time.
     10             Q.      So the value of a photo changes
     11     depending on what?
     12             A.      Of course it does.
     13             Q.      What does it --
     14             A.      We're talking about these
     15     photos.
     16             Q.      Yes.
     17             A.      Jon Bernthal did not have a
     18     beard on The Punisher.           This was the first
     19     time he was seen with a beard.              I barely
     20     even recognized him when I first saw him.
     21     So what that means, when an actor is in
     22     costume and when he had a beard, it was a
     23     temporary thing, and I'm not going to go
     24     giving plot lines and stuff, but the beard
     25     was an important thing because it only


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    94
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 20 of 72
                                                                      95


      1                             S. SANDS
      2     lasted a couple scenes.           I was the first
      3     one who had it.
      4                     And that's what the comic book
      5     fans want to see, how he looks next.                And
      6     that was exclusive.          Got him with the
      7     beard.
      8                     Those are my photos, whoever
      9     got those photos, nobody else had them.
     10     And I don't believe even Marvel had a
     11     photographer there that day.             So even
     12     Marvel didn't have the photos of that.                 So
     13     that means they're more valuable.
     14            Q.       There was no other photographer
     15     that took photos that day?
     16            A.       There's always photographers.
     17     There's always somebody with a cellphone.
     18     I believe that one photographer was there.
     19     But these are my photos.            I can't talk
     20     about other people's photos.             I can talk
     21     about my photos.
     22            Q.       Of course.      You can also talk
     23     about your experience in taking the photos.
     24     And so that's why --
     25            A.       I only know about me.          I only


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    95
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 21 of 72
                                                                    98


      1                             S. SANDS
      2     the value of the photos of Jon Bernthal
      3     came from the fact that he had a beard and
      4     that's what made him --
      5             A.      Absolutely.       And I do know this
      6     is day 1 of The Punisher as opposed to when
      7     he was on Daredevil.          That's more important
      8     because they actually gave him his own
      9     show.     And Marvel is a little secretive
     10     about stuff.       And I don't believe it was
     11     even out there that he had his own show.
     12     Marvel and Netflix likes to be very
     13     secretive.
     14             Q.      How did you find out about
     15     this?
     16             A.      I have lots of connections.
     17             Q.      Do you have a connection at
     18     Marvel?
     19             A.      Probably not.       They're all
     20     NDA'd.
     21             Q.      Did you speak with anybody
     22     about coming to the set?
     23             A.      To gain permission?
     24             Q.      Yes.
     25             A.      I never do.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    98
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 22 of 72
                                                                   110


      1                             S. SANDS
      2     the sole copyright holder.            Nor do I sign
      3     over my copyright to any agency.
      4            Q.       Mr. Sands, you gotta answer the
      5     question.      The question is why do you say
      6     that plaintiff's counsel has information?
      7            A.       Because they're the ones who do
      8     the copyright.        I don't know about the
      9     copyright mumbo-jumbo.           And it changes.
     10     And it's very complicated.            And they know
     11     about that.       That's why they do what they
     12     do and that's why I hire them.
     13                     So of course that's why I would
     14     answer that the plaintiff's counsel has
     15     that kind of knowledge, because they're the
     16     ones who do the copyright.            As I've said
     17     four times already.
     18            Q.       Do they have --
     19            A.       I don't do copyright.          I don't
     20     go on the website, nor am I personally
     21     registered.       I have people that do that.
     22     Just like you, and you work for CBS and CBS
     23     didn't even bother showing up themselves.
     24     So I have my representative, you have --
     25     CBS has their representative.              And I can


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   110
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 23 of 72
                                                                     112


      1                             S. SANDS
      2            A.       Did I check what?
      3            Q.       Did you check the copies of the
      4     photos that were submitted to the copyright
      5     office before --
      6            A.       I absolutely did because I
      7     wanted to verify -- that is one thing I
      8     always do.      I make sure that each photo is
      9     my photo, and I cross-reference that with
     10     my computer.       And whatever photos I can
     11     find at the time.         And I know these are
     12     exactly my photos, and these are exactly my
     13     angles.      And none of them have credit.
     14            Q.       So there is correspondence
     15     between you and your lawyers pertaining to
     16     the application that's attached to the
     17     complaint?
     18            A.       I don't know what -- a lot of
     19     my correspondence is in phone calls.                So
     20     I'm a phone call person.            As I told you,
     21     I'm not a texter, I'm not a social media
     22     person.      The only time I really like to use
     23     e-mail is just data.
     24            Q.       So did they send you -- did
     25     your law firm send you a copy of the


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   112
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 24 of 72
                                                                   113


      1                             S. SANDS
      2     application and the proposed deposits
      3     before --
      4            A.       Probably not.       Usually what I
      5     do is I send the photos to them and then
      6     they handle it.
      7            Q.       Okay, so --
      8            A.       I think that's client-attorney
      9     privilege and I don't really -- I'm not
     10     really authoritative enough to answer that
     11     question.      And it's client-attorney
     12     privilege so I'd really like to pass on any
     13     questions having to do with the business of
     14     my lawyer because I just don't know.                And
     15     if I did know, it would be protected.
     16            Q.       Your lawyer should be making
     17     privilege objections, not you.
     18            A.       Okay.
     19            Q.       My question is do you see --
     20            A.       I just like to make things
     21     smoother.
     22            Q.       I would disagree with your
     23     characterization.         But did you see the
     24     application --
     25            A.       No.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    113
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 25 of 72
                                                                     114


      1                             S. SANDS
      2            Q.       -- and the pro -- okay, no.
      3     Thank you, that's a good answer.
      4                     Do you select which photos to
      5     register?      So for example --
      6            A.       Everything I shoot --
      7            Q.       You register everything you
      8     shoot?
      9            A.       Everything.
     10            Q.       How many photos, roughly, did
     11     you shoot on the set of The Punisher that
     12     day?
     13            A.       I have no idea.        It was a
     14     couple hours.       I could say a hundred, maybe
     15     300 raw images.        And usually, and I can't
     16     be specific, but usually -- this is what I
     17     usually do.       If it's a long day, I usually
     18     whittle it down to maybe 20 images.                And
     19     those are the ones that I copyright because
     20     nothing really happens to the ones that I
     21     don't process.        Every photo gets processed.
     22     They get captioned on an IT PC captioning,
     23     metadata and they get titled.
     24                     And those are the photos that
     25     we can only talk about because I will


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   114
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 26 of 72
                                                                   115


      1                             S. SANDS
      2     not -- I'm not going to send every -- I'm
      3     not going to send things that aren't
      4     necessary because those photos that we're
      5     talking about, the raw photos are in my
      6     computer and my computer only.              Unless
      7     somebody hacks my computer, that's another
      8     story.
      9            Q.       Okay, so in this -- so you have
     10     a couple -- if you have a couple hundred
     11     photos maybe and you whittle it down to 20
     12     for example, you could talk about this
     13     generally or in this specific case --
     14            A.       Generally, and I'm sure this
     15     was no different.
     16            Q.       That's helpful.        Do you send
     17     the same photos to the licensing agency
     18     that you send to your lawyers to register?
     19            A.       Oh, yes.
     20            Q.       So you don't ever send more to
     21     the agency than you do for registration?
     22            A.       It's usually the same photos
     23     that go everywhere.
     24            Q.       Do you know if it was any
     25     different in this case?


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   115
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 27 of 72
                                                                     120


      1                              S. SANDS
      2     lawsuit?
      3            A.       Yes.     And nothing came up.
      4     Nothing came up, right?           So nothing came
      5     up, but everything would be within the date
      6     that I shot it.
      7            Q.       Okay, let's turn to page 5 of
      8     this document in front of you.              Not that
      9     one.    Exhibit 5.
     10            A.       Would that be in Exhibit A?
     11            Q.       No.     This is the smaller one
     12     you were looking at just a minute ago.                   It
     13     should have a number 5 on the front.                So
     14     it's page 5.
     15            A.       Page 5?
     16            Q.       Yes.
     17            A.       Okay.
     18            Q.       Do you see the chart at the top
     19     of page 5?
     20            A.       Right.
     21            Q.       And do you see the first line
     22     where there's a reference, estimated fair
     23     market value of each photograph?               Do you
     24     see that?
     25            A.       Correct.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    120
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 28 of 72
                                                                   121


      1                             S. SANDS
      2            Q.       And it says 1500 to $2500.            Do
      3     you see that?
      4            A.       Correct.     Estimated.
      5            Q.       Estimated, right.         Why do you
      6     conclude that this is the estimate for the
      7     value of each photograph?
      8            A.       Because as I told you earlier,
      9     that's what I usually ask.            And sometimes
     10     it's more.      Like if I get photo of Gwyneth
     11     Paltrow with her baby that's exclusive and
     12     nobody else has, it goes up substantially
     13     to what I request.
     14            Q.       Are you aware whether anyone
     15     else had photos taken on the set of The
     16     Punisher that day?
     17            A.       I don't really know or care
     18     what anybody else had because I know what I
     19     had.    And if they want to buy my pictures,
     20     this is what they have to pay.
     21            Q.       So exclusive means that it's --
     22     the exclusive refers to who gets it as a
     23     licensee rather than it's exclusive like
     24     there's no other photos like this?
     25            A.       It can apply to both.          But


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   121
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 29 of 72
                                                                   124


      1                             S. SANDS
      2             Q.      Mm-hmm.
      3             A.      And if those two answers are
      4     correct, that's assuming that they call,
      5     unlike CBS Interactive, but then they're
      6     willing to pay the money and they get me
      7     that photo right away, we want to run it
      8     right now so we get all the first looks.
      9             Q.      I see, okay.       Do you --
     10             A.      I like to give examples.            Just
     11     like the Ocasio -- the CBS Ocasio interview
     12     --
     13             Q.      Hold on.     We're never going to
     14     get through this.         I gotcha.
     15             A.      Okay, thank you.
     16             Q.      If I move on it's because I
     17     understand your answer.
     18             A.      Please cut short any time you
     19     want.
     20             Q.      So when you say the estimated
     21     fair market value of each photograph is
     22     $1500 to $2500, does that mean for an
     23     exclusive?
     24             A.      It's just a good place to
     25     start.       And usually of course it has to do


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   124
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 30 of 72
                                                                   125


      1                             S. SANDS
      2     with exclusives.         I don't think I would
      3     have the nerve if 20 photographers had the
      4     same photo I had to ask for $20,000.
      5     That's why I don't do red carpets and stuff
      6     like that.      I like to go where there's not
      7     a lot of people with cameras.
      8            Q.       So this range then, does this
      9     fair market value, does this assume that
     10     this is the rate that someone -- if some
     11     website said we want to publish this first,
     12     is this the rate that you would charge?
     13            A.       Yes.    That's a good place to
     14     start.      In other words, what are you going
     15     to do for me.       Are you going to -- what are
     16     you going to do for me?           I'm giving you
     17     something that I worked hard for and I want
     18     you to get it right away.            I want you to be
     19     the first one to run it.            What do I get in
     20     return.      Do I get to use your name, do I
     21     get invited to something that you have.
     22     We're kind of a partnership here.
     23            Q.       So when you say it's a good
     24     place to start, if someone said I'll give
     25     you $750 and premiere access to my next


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   125
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 31 of 72
                                                                    126


      1                             S. SANDS
      2     event, would that be -- is that what you
      3     mean by "a good place to start"?
      4            A.       Yes.
      5            Q.       So the numbers wouldn't
      6     necessarily go up.
      7            A.       That's why it depends on who
      8     you're talking to.           But I have to get
      9     something out of it for me to make that
     10     decision.
     11            Q.       Were the photographs at issue
     12     in this case, do you know if they were ever
     13     each licensed on an individual basis for
     14     1,500 to $2,000?
     15            A.       I have no idea.        Probably not.
     16     But I would have no idea.
     17            Q.       Then what's your conclusion
     18     that this is the fair market value of each
     19     photograph?
     20            A.       Because that's what I usually
     21     ask.    And then whoever calls -- there's
     22     some people I don't want to sell to.                I
     23     don't like to sell the scandal publications
     24     like the Enquirer because if it's an actor
     25     that I like, I don't want them running


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   126
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 32 of 72
                                                                   127


      1                             S. SANDS
      2     things about him or her.            I don't like
      3     scandal publications because everything
      4     they print is not true.
      5            Q.       Did you ever tell any of your
      6     licensing agents that they were not
      7     permitted to license to a particular --
      8            A.       I have certainly told -- yes,
      9     absolutely.       I have told many of the people
     10     who and where they're supposed to license
     11     to.
     12            Q.       Do you recall ever -- these
     13     requests that you described, would you make
     14     these on a blanket basis or would these be
     15     photo-by-photo?
     16            A.       Sometimes it's a blanket basis
     17     and sometimes it's -- if somebody -- let's
     18     say People Magazine says we're paying you
     19     $3,000 for exclusive rights to this photo,
     20     then I immediately call on the phone,
     21     because you want to make sure people know
     22     what you're doing, you want to call them
     23     and tell them you can't run these photos
     24     now because I just sold it.
     25            Q.       Did you ever -- can you recall


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   127
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 33 of 72
                                                                   128


      1                             S. SANDS
      2     any online only publication that ever
      3     licensed a set of photographs for 1,500 to
      4     2,500 each?
      5            A.       Probably not.
      6            Q.       So in your experience, this is
      7     your opening offer?
      8            A.       This is the print.         And a lot
      9     of times they're throwing -- you're
     10     throwing in online for the big money in the
     11     print anyway.
     12            Q.       So what do you think is a fair
     13     market value if it was just online?
     14            A.       You know, online is -- I'd
     15     rather it not go online.            But that's the
     16     state of the market right now.              So I'm
     17     still going to ask for what I ask for.                 I'm
     18     not going to make -- I'm not going to give
     19     my photos away for nothing.
     20            Q.       For online only use, do you
     21     know the largest number you've ever
     22     received for --
     23            A.       No I don't, because online is
     24     very minor to me.         And I don't really --
     25     there are too many of them and I don't


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   128
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 34 of 72
                                                                     129


      1                             S. SANDS
      2     really care about dealing with them.                I'd
      3     rather not even waste my time bothering
      4     with them.
      5            Q.       So the price is basically --
      6     the price you're seeking is basically --
      7            A.       I don't change my prices unless
      8     somebody calls me.           And then we'll talk.
      9     What do you have to offer me.
     10            Q.       So the price you're seeking is
     11     basically print and you throw in the online
     12     use as part of that package?
     13            A.       I'm open to anybody who wants
     14     to call me and use my pictures or my
     15     agents.      But they have to call.          They have
     16     to inquire.
     17            Q.       So you've never directly
     18     licensed a photo for online use only?
     19            A.       I'm sure I have in the past.
     20     But do I remember it, it's so minor to me.
     21     And I have not -- let's be specific.                To
     22     The Punisher, no, I do not recall selling
     23     any images on my own to the Punisher, of
     24     The Punisher.
     25            Q.       Funny enough, we've covered


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   129
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 35 of 72
                                                                   135


      1                             S. SANDS
      2            Q.       There are more things that are
      3     relevant to the case.          Your lawyer has also
      4     made other cases involving my client
      5     relevant.      And I also want to understand
      6     the general process so I can establish a
      7     foundation.
      8            A.       It's the same thing.          Very few
      9     producers, unless it's an independent show,
     10     can actually give me permission.               But I am
     11     known as a fighter and I am very much
     12     against corporate bullying.             In other
     13     words, to translate, when I show up on a
     14     set and they don't want me there, they try
     15     to get these big security guards to try to
     16     intimidate you.        As a matter of fact, CBS
     17     is very good at that with the few shows
     18     that they have.        I'll just throw that in
     19     there.      I'm thinking of something right now
     20     that was pulled on me at Madame Secretary
     21     since you mentioned it.           So no.
     22                     But what they can do is the
     23     producer can say it's not worth it to throw
     24     him out, leave him alone.            And that gives
     25     them, when they have to answer to the


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   135
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 36 of 72
                                                                   136


      1                             S. SANDS
      2     production company, meaning CBS, or in this
      3     case Netflix, why did Steve Sands get the
      4     set for these photos, we can't legally stop
      5     him.    Does that answer that question?
      6            Q.       Not exactly, but --
      7            A.       In other words, they don't take
      8     responsibility for me being there because
      9     they can't and they don't.
     10            Q.       But the answer to whether you
     11     affirmatively get permission --
     12            A.       I just said no.        They cannot
     13     give me permission.
     14            Q.       Whether they can or can't, do
     15     you ever -- sometimes people ask for
     16     things, not because they have to but
     17     because it's polite.
     18            A.       I'm not those people.          I don't
     19     ask.    I just show up.
     20            Q.       Have you ever --
     21            A.       It's a waste of time.
     22            Q.       Have you ever said I would like
     23     to be the exclusive photographer on this
     24     set, can you please ensure that nobody else
     25     gets on the set?


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   136
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 37 of 72
                                                                   137


      1                             S. SANDS
      2             A.      You know, I would -- no,
      3     absolutely not.        First of all, I don't have
      4     the authority to do so.           I'm just a
      5     photographer.
      6                     Even if somebody was willing to
      7     do that, I wouldn't even ask because I'm a
      8     First Amendment purist, and if something is
      9     shooting in a public area and this is my
     10     personal photo shoot, I'd make sure it was
     11     contained in a place where they didn't --
     12     weren't able to get the photo in the first
     13     place.       I don't believe in bullying people
     14     to stop them; I don't have the right to do
     15     that.
     16             Q.      Okay, do you believe that what
     17     a director does in placing actors in
     18     locations and telling them where to walk
     19     and that sort of thing, do you believe that
     20     that is creative?
     21             A.      Depends.     It's collaborative.
     22     Because usually the director says one thing
     23     and the actors do what they want to do
     24     anyway.
     25             Q.      But do you believe there's some


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   137
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 38 of 72
                                                                   138


      1                             S. SANDS
      2     creativity in that process?
      3            A.       There's some.
      4            Q.       Do you believe you have the
      5     right to capture that creativity and
      6     monetize it?
      7            A.       If it's on a public street I
      8     absolutely do have that right.              There's not
      9     one shred of case law that says otherwise.
     10     And believe me, I've read all the cases.
     11            Q.       Has anyone ever said to you,
     12     you know, we would prefer to issue stills
     13     from the day and not have -- we invested in
     14     this --
     15            A.       They used to, but remember, I'm
     16     known as not taking any bullshit.               And
     17     that's bullshit.         Because that doesn't
     18     apply to me because -- and they don't
     19     anyway.      They don't.      CBS certainly
     20     doesn't.      But it doesn't apply to me.
     21            Q.       Do you believe -- do you
     22     understand that people who make television
     23     shows and movies invest money in filming
     24     and creating something for the public to
     25     enjoy?


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   138
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 39 of 72
                                                                    139


      1                             S. SANDS
      2            A.       If they don't want me taking
      3     pictures, they should invest more money and
      4     shoot in Steiner Studios because I have a
      5     right to take any photo that I want.                And
      6     you know what?        We're talking about Marvel
      7     now, we're not talking about CBS.               CBS's
      8     rules might be a little different depending
      9     upon who runs PR.         And sometimes it's like
     10     we don't want photos to get out, and CBS
     11     definitely doesn't, they want to control
     12     everything.       They want to control their Red
     13     Carpet.      You should see the names of the
     14     people they put on the Red Carpet.
     15            Q.       Have you ever accessed a closed
     16     set before?
     17            A.       Every set is a closed set.            But
     18     is it a legally closed set?
     19            Q.       Well, have you ever accessed a
     20     set that was not in a public space?
     21            A.       I used to be hired.          I used to
     22     be in the union and I used to access those
     23     things plenty of times.           But we're talking
     24     about Marvel now.         No, Marvel isn't a
     25     public space and this particular image was


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   139
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 40 of 72
                                                                   148


      1                             S. SANDS
      2            Q.       That's one issue in the case
      3     with a lot of issues.
      4            A.       I will just assume that we're
      5     here because they didn't license the photo.
      6            Q.       What software do you use for
      7     your -- do you edit your photos at all?
      8            A.       Sometimes I do.
      9            Q.       Did you do that in this case?
     10            A.       I usually use Photo Mechanic
     11     and PhotoShop.        That's another thing I do
     12     that most people don't do, is -- first off,
     13     I try to compose in the camera.              And if
     14     something -- if there's something I don't
     15     like, color shift or something like that,
     16     I'll spend hours sometimes altering it.
     17                     And if it's an actor where
     18     there's a shadow, I'm very big on making
     19     them look good, so if the lighting is
     20     really bad, sometimes I'll correct it in my
     21     photo.      Whether I did that with Jon or not,
     22     probably not.
     23                     I really should only answer
     24     questions regarding these photographs.
     25            Q.       Well, you should answer the


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   148
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 41 of 72
                                                                   151


      1                             S. SANDS
      2     Yeah, I don't remember the name of the
      3     movie but I think I got $5,000.              They
      4     wanted to offer me 500.           I said no, no, no.
      5     If you hire bad photographers when you
      6     should hire me, I'm going to charge you
      7     what needs to be charged.
      8                     And I had her backing because
      9     she wasn't going to approve any pictures.
     10     So they really had to pay me what I wanted
     11     to be paid.
     12            Q.       How many photos, do you recall
     13     about how many photos you gave them?
     14            A.       I think it was only like three
     15     photos.      It doesn't really matter.           It was
     16     like 20 years ago.           I remember Dakota
     17     Fanning was about eight years old when she
     18     was in that.
     19            Q.       In the past two years how often
     20     do you license photographs directly as
     21     opposed to through a licensing agency?
     22            A.       Honestly, it's a good question.
     23     It's been diminishing, especially in the
     24     past two years because as I mentioned, not
     25     only do they not call you back, they don't


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   151
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 42 of 72
                                                                   153


      1                             S. SANDS
      2     in the past two years have been issued
      3     directly by you as opposed to through a
      4     photo agency?
      5            A.       I have no idea.        I don't keep
      6     records and statistics.           I don't have to.
      7            Q.       But do you have a sense of --
      8            A.       I'm a small business owner.             I
      9     don't really have people to show documents
     10     to.
     11            Q.       You don't need to make excuses.
     12     I understand.       My question is -- I'm trying
     13     to get a sense of if you license 200 images
     14     a month, I don't know if this is anywhere
     15     close, but let's say you license --
     16            A.       Myself.
     17            Q.       There are licenses for your
     18     photos, directly or indirectly, do you have
     19     just a rough sense of --
     20            A.       What?
     21            Q.       Are most of those licenses
     22     coming via a photo agency or are most of
     23     those licenses coming via you talking
     24     directly to the licensing?
     25            A.       It's mostly a photo agency.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    153
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 43 of 72
                                                                   154


      1                              S. SANDS
      2     But as I said, many times I try to sell it
      3     myself either before I take the picture --
      4     I used to call all the time.             And I'm doing
      5     it less and less now.
      6            Q.       When was the last time you
      7     licensed a photo directly yourself?
      8            A.       I don't remember.         That's how
      9     bad it is.
     10            Q.       When you shoot on film or TV
     11     sets, do you stand next to the camera or --
     12     how do you --
     13            A.       I stand wherever I want to
     14     stand, as long as I'm not interfering with
     15     the production.        It depends.
     16            Q.       Right.     So if there's a screen
     17     shot from a movie that gets out there, a
     18     daily or something, a publicity still --
     19            A.       I don't know about that.
     20            Q.       -- how do you know -- when you
     21     see it, how would you know if it's yours or
     22     not?
     23            A.       Because as I stated before,
     24     when a photo is in question, I look at the
     25     photo and then I go on my computer and look


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   154
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 44 of 72
                                                                    155


      1                              S. SANDS
      2     for the photos that I have sent out.
      3     And -- or I use Liebowitz Law Firm's cloud
      4     as a means not just for copyright, as a
      5     means of storing my images because hard
      6     drives fail.       And I like to have my images
      7     on several hard drives at home, and I also
      8     like to have them on other people who have
      9     servers and means to protect them.               Just in
     10     case they get lost.          There's a lot of
     11     things that get lost nowadays.
     12            Q.       Have you ever been in a
     13     situation where a photograph was lost or
     14     you weren't sure but you thought it was
     15     yours?
     16            A.       Never.     It's very easy, you
     17     just do a layout and you look at the photo
     18     and you see mine and you see theirs.                And
     19     especially around that time.             Marvel and
     20     CBS are not releasing screen shots of
     21     anything.      Nothing is getting out.           I am
     22     tolerated because they really can't stop
     23     me.    And some of the people do like what I
     24     do.
     25            Q.       So Marvel, Netflix, nobody


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   155
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 45 of 72
                                                                   156


      1                              S. SANDS
      2     released any stills --
      3            A.       Everything is under NDA.
      4            Q.       So they never released any to
      5     the public --
      6            A.       Never.
      7            Q.       There were never any press kits
      8     or anything like that?
      9            A.       Not until a month before the
     10     show is going to be released.              And even
     11     then it's strictly embargoed.              Just because
     12     they make a press kit -- just because they
     13     make a press kit, that doesn't mean
     14     everybody is allowed to use it.              It means
     15     you still have to call Marvel or Netflix
     16     for permission.        But that doesn't apply to
     17     me because I don't work through them.
     18            Q.       Do you ever stand near the film
     19     camera just to see what's being filmed?
     20            A.       You already asked me that
     21     question.
     22            Q.       You said yes, sometimes.
     23            A.       Sometimes for sure.          But I
     24     usually like to get my own angles.               Because
     25     sometimes their angles work for them.                 If


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   156
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 46 of 72
                                                                   159


      1                             S. SANDS
      2     credit and so this is why you're supposed
      3     to -- publications are supposed to give
      4     credit.
      5             Q.      Do you see -- if you flip
      6     through the photographs, or the images, do
      7     you see at the bottom there's a watermark,
      8     there appears to be a watermark?
      9             A.      Yeah.    Comingsoon.net.
     10     Correct.       On one of them -- several of
     11     them.
     12             Q.      Yes.
     13             A.      Which is pretty incredible
     14     because they never took those pictures.
     15     Nor were they licensed to them to shoot.
     16             Q.      Okay, so the credit then --
     17             A.      And certainly CBS had no
     18     license to shoot -- to run them.               If they
     19     did run them from comingsoon.net.
     20             Q.      So when you say there's no
     21     credit, you mean that you believe that the
     22     credit here is incorrect?
     23             A.      I'm sorry?
     24             Q.      Would you consider this
     25     reference to comingsoon.net to be a credit,


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                    159
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 47 of 72
                                                                   160


      1                             S. SANDS
      2     whether it's correct or not?
      3             A.      It's a credit that they put on
      4     themselves.       And I don't really see what
      5     right they would have to put a watermark on
      6     a photo that they had nothing to do with
      7     it.
      8             Q.      You said they have nothing --
      9             A.      Once again, as I said, that's
     10     the arrogance of an internet thief.
     11             Q.      When you say it's a photo that
     12     they had nothing to do with, what do you
     13     mean?
     14             A.      They weren't there.
     15             Q.      How do you know that it was not
     16     licensed from comingsoon.net?
     17             A.      Because they can't license my
     18     pictures.       Nor should they.
     19             Q.      How do you know they can't?
     20             A.      Because it's not their photo.
     21     They don't have a copyright for it.
     22             Q.      Did comingsoon.net have
     23     permission to license the photo?
     24             A.      I don't know.       As I told you, I
     25     don't know who licenses what.              But


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   160
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 48 of 72
                                                                   161


      1                             S. SANDS
      2     comingsoon.net, even if they did, and I
      3     don't believe they did because I think
      4     they're one of the thieves, one of the
      5     serial thieves, but if they did, that
      6     doesn't absolve you from running it.                 They
      7     cannot sell it to you.           They don't have the
      8     copyright to do so.          Nobody has the
      9     copyright.      When they buy a picture, they
     10     don't buy it, they license it.              That's
     11     what's called licensing.
     12            Q.       Correct.
     13            A.       That's why nobody used the word
     14     "buying."      Nobody purchases the photo.
     15     They pay for a photo but they're not
     16     purchasing it because they don't own it.
     17     They license it.
     18            Q.       They purchase the right to use
     19     it.
     20            A.       Or they steal it.         And
     21     comingsoon.net, whether they stole it or
     22     whether they licensed it, let's be very
     23     accurate here, that does not absolve CBS
     24     from poaching it from comingsoon.net.                 It's
     25     still my photo.        It's still not their


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   161
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 49 of 72
                                                                   162


      1                             S. SANDS
      2     photo.      This is one thing --
      3            Q.       Okay --
      4            A.       -- you should instruct your
      5     clients to do.        Instead of paying you
      6     thousands of dollars to fight this --
      7            Q.       Mr. Sands, I don't know what
      8     question this answers, but my question
      9     wasn't should people take things for free
     10     or not.      That was not my question.
     11            A.       Well, you're intimating it.
     12            Q.       I don't think that's an issue
     13     in this case.       My question is do you know
     14     whether comingsoon.net had permission to
     15     use the photo?        And I want --
     16            A.       I'm trying to give you
     17     information here to help you but I'm going
     18     to go more specific.          I have no idea what
     19     comingsoon.net does.
     20            Q.       Do you have any reason to
     21     believe that by virtue of the fact that
     22     comingsoon.net used --
     23            A.       I don't know because we're not
     24     suing them today.
     25            Q.       They did not have a license?


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   162
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 50 of 72
                                                                   171


      1                             S. SANDS
      2            Q.       So you took all five of these
      3     photos?
      4            A.       Yes.    To the best of my
      5     knowledge, of course.
      6            Q.       I believe you testified earlier
      7     that you were on the set for about two
      8     hours.
      9            A.       Probably more.
     10            Q.       How long?
     11            A.       I don't know exactly, but I'll
     12     say whether I was shooting -- a lot of
     13     times there's sleeping on the set because
     14     they take a lot of time, but I would say
     15     about two hours with Jon on the set.
     16            Q.       Do you recall any wardrobe
     17     changes at the time?
     18            A.       No.    There were no wardrobe
     19     changes, but there was -- it was a hot day.
     20     Sometimes he took his jacket off in between
     21     takes.
     22            Q.       That's all?
     23            A.       Yes.
     24                     MS. LACKMAN:       Let's mark as
     25             Exhibit 8 another photo is the only


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   171
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 51 of 72
                                                                   172


      1                             S. SANDS
      2             way I can describe it.
      3                     (Whereupon, Color Photo was
      4             marked as Defendant's Exhibit 8 for
      5             identification as of this date by the
      6             Reporter.)
      7            Q.       Mr. Sands, do you recognize
      8     what's been marked as Exhibit 8?
      9            A.       I don't -- I only can remember
     10     the photos that I authorized as were
     11     stolen.      Whether I recognize this as mine,
     12     I have to go to my computer.             Because
     13     remember, I use due diligence.              I can't
     14     remember every exact photo that's mine or
     15     not.
     16            Q.       Do you have any other -- would
     17     you have any other basis to verify whether
     18     this is your photo or not?
     19            A.       Not here.
     20            Q.       Is there anything --
     21            A.       But you know what, this really
     22     has nothing to do with the case.
     23            Q.       Strike -- stop --
     24            A.       This is not one of the photos
     25     that I've marked as stolen.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   172
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 52 of 72
                                                                   173


      1                             S. SANDS
      2            Q.       Stop.
      3            A.       So I have really no knowledge
      4     of this.
      5            Q.       Mr. Sands, I'm going to call
      6     the judge and he will instruct you to
      7     answer my questions.
      8            A.       I am answering your questions.
      9     You're asking me do I recognize this photo.
     10     No, I do not.
     11            Q.       That's it.
     12            A.       And I'm telling you why I don't
     13     recognize the photo.
     14            Q.       Mr. Sands, that's it.          I don't
     15     want to know -- I'm not going to ask you
     16     why you don't recognize the photo.               Is
     17     there anything about -- anything about
     18     photographs that you take where you would
     19     say this is my style, the lighting, I
     20     recognize the depth, I recognize that I was
     21     close, anything like that?
     22            A.       In this?      As -- and I also
     23     testified, or said at a deposition --
     24            Q.       Let me ask the question --
     25            A.       -- that I don't control things.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    173
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 53 of 72
                                                                   174


      1                             S. SANDS
      2     I shoot what I like to shoot.
      3             Q.      So is there anything about what
      4     you see here, the style, the lighting --
      5     I've worked --
      6             A.      I didn't light it.         But do I
      7     like this shot?        Yes.    Would I have taken
      8     it if I saw it, absolutely.
      9             Q.      Do you know who Fameflynet is?
     10             A.      Who?
     11             Q.      Fameflynet.       Have you heard of
     12     them?
     13             A.      Who?
     14             Q.      Fameflynet.
     15             A.      Those are photo agencies.
     16             Q.      Are you -- let's mark Exhibit
     17     9.
     18                     (Whereupon, Just Jared Photo
     19             was marked as Defendant's Exhibit 9
     20             for identification as of this date by
     21             the Reporter.)
     22             Q.      Have you ever licensed your
     23     photos through Fameflynet?
     24             A.      Absolutely not.
     25             Q.      I'm just showing you --


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   174
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 54 of 72
                                                                   175


      1                             S. SANDS
      2            A.       They're kind of a slimy photo
      3     agency, both of them.          And I think they're
      4     out of business now.
      5            Q.       I'm showing you what's been
      6     marked as Exhibit 9.          If you turn -- have
      7     you seen this article before?
      8            A.       Have I what?
      9            Q.       Have you seen this article
     10     before?
     11            A.       No.
     12            Q.       If you turn to the second page,
     13     do you see that?         There's a very -- I know
     14     it's somewhat small.          There's a credit
     15     there to Fameflynet.          Do you see that?
     16            A.       Yeah.    Those probably are not
     17     my pictures.       I guess we can say that.
     18            Q.       Why can you say that?
     19            A.       Because some of them don't look
     20     familiar.      But they're too small.           I really
     21     can't say for sure because you're showing
     22     me something that I need a microscope to
     23     actually verify for sure.            And even then,
     24     if I had a microscope, they'd be so grainy.
     25     I can't even verify if it's Jon Bernthal.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    175
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 55 of 72
                                                                   177


      1                              S. SANDS
      2             Q.      Were you aware of other -- that
      3     there were other articles about the filming
      4     on this day --
      5             A.      It's just -- no.        I'm not aware
      6     of these.       It's a spec of dust.         I'm
      7     interested in getting the photo and
      8     licensing it.       I can't -- and you're asking
      9     me two and a half years later if I remember
     10     this?
     11             Q.      Mr. Sands, you started a
     12     federal action over a series of five
     13     photos.
     14             A.      Over these photos.         I know
     15     nothing about these photos.             I know nothing
     16     about them.       I know nothing about these
     17     articles, I know nothing about these
     18     photos.       I know about -- I'm filing a
     19     federal action on these photos.
     20             Q.      Right.
     21             A.      Not these.      I know nothing
     22     about these.       They don't look familiar to
     23     me.     Will I go home tonight with these
     24     papers and see if they're mine?              These over
     25     here.     Absolutely I will.         And if you want


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   177
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 56 of 72
                                                                   201


      1                              S. SANDS
      2             Q.      Have these photos ever been
      3     licensed to anybody?           Ever.
      4             A.      I can't answer that.          I will
      5     assume that they have.           I don't do this for
      6     free.     But I have not looked at my
      7     statements to -- do you have any
      8     statements?
      9             Q.      You haven't looked to see if
     10     these photos were licensed to anybody?
     11             A.      I don't really care.          I care
     12     about who doesn't license them and then
     13     uses them.       Okay?     I don't.
     14             Q.      Well, how do you know -- how
     15     would you know if something isn't licensed
     16     if you don't look to see if it was
     17     licensed?
     18             A.      Because I already told you that
     19     three times, I'm not going to repeat
     20     myself.       No, I will repeat myself.          If it
     21     doesn't have a name I assume it's stolen.
     22     If it doesn't have a watermark or a name or
     23     a credit, I assume it's stolen, as I said
     24     before, and then I do my due diligence to
     25     find out in all probability if it was


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                     201
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 57 of 72
                                                                   202


      1                             S. SANDS
      2     stolen.
      3            Q.       Basically, if someone put your
      4     name on a photo --
      5            A.       But this has nothing to do with
      6     you.    Because you already admitted that you
      7     stole my pictures.
      8            Q.       We have not admitted that.
      9                     MR. FREEMAN:       Yes you have.
     10            A.       Let's take a break.          You go
     11     take a look at your own records.               Yes, you
     12     did admit that you stole them.
     13            Q.       Mr. Sands, if you're going to
     14     walk out of the deposition --
     15            A.       We'll come back in five
     16     minutes.      Take a look at the records.             You
     17     already admitted that you stole them --
     18            Q.       Mr. Sands, I ask the questions
     19     and you are not answering them.              We'll be
     20     calling the court.
     21                     (The witness leaves the
     22     deposition room.)
     23                     MR. FREEMAN:       It says, "CBS
     24             Interactive admits that it does not
     25             and has never had a license to use


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   202
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 58 of 72
                                                                   246


      1                             S. SANDS
      2                     MS. LACKMAN:       Let's mark as
      3             Exhibit 12 some excerpts from a
      4             series of -- a series of royalty
      5             statements.       The original range is
      6             Sands 679 to Sands 926.           I'm only
      7             going -- as with the other one, I'll
      8             only be marking particular pages.
      9                     (Whereupon, Sales and Royalty
     10             Statements, Excerpts SANDS through
     11             926 was marked as Defendant's Exhibit
     12             12 for identification as of this date
     13             by the Reporter.)
     14            Q.       Before you look at this, again,
     15     this is the way this was provided to us so
     16     I apologize for the size.
     17                     Are you aware of who Evolve
     18     Media is?      In particular, are you aware
     19     that Evolve Media owns comingsoon.net?
     20            A.       I don't see what that has to do
     21     with CBS.      But no, I wasn't aware of that.
     22            Q.       If you turn to the second and
     23     third pages, you should see at the bottom
     24     of that where it says page 704, you see
     25     right at the bottom and going over to page


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   246
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 59 of 72
                                                                   247


      1                             S. SANDS
      2     705 there are several entries for Evolve
      3     Media.       Do you see that?
      4             A.      Yes, I do.
      5             Q.      And do you see the license, the
      6     sales date is October 6, 2016?              Do you see
      7     that?
      8             A.      Yes, I do.
      9             Q.      And do you have any
     10     understanding from the description what
     11     these photos that are being licensed by
     12     Evolve Media show?
     13             A.      From the description it does
     14     not say.       So I cannot answer.
     15             Q.      So the reference to
     16     October 5th, Jon Bernthal filming does not
     17     refresh your recollection?
     18             A.      I can't argue that somebody had
     19     purchased something, but I don't know what
     20     they purchased.        It doesn't say.
     21             Q.      Did you take any other photos
     22     of Jon Bernthal on October 5th?
     23             A.      October what?
     24             Q.      So on October 5th, 2016, did
     25     you take any other photos of Jon Bernthal


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   247
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 60 of 72
                                                                   248


      1                             S. SANDS
      2     onset?
      3            A.       Not that I can recall.
      4            Q.       So is it fair to assume that
      5     these photographs were The Punisher
      6     photographs that are -- were either at
      7     issue in this case or from the same day --
      8            A.       I'm not going to make any
      9     assumptions because then it upsets you.                    So
     10     I can't say based on what it says here, I
     11     cannot say.       Show me the photo --
     12            Q.       Do you have any --
     13            A.       -- on what they're talking
     14     about and then I can answer accurately.
     15            Q.       Do you have a separate
     16     understanding as to whether Evolve Media --
     17     let me go back.
     18                     You said you would check to see
     19     whether someone had a license.              Would you
     20     be looking at documents other than these?
     21            A.       No, I would not be looking at
     22     documents.      I'd be looking at a photo.             I
     23     already told you that four times.
     24            Q.       You'd look at a photo to
     25     determine whether a photo was licensed?


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   248
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 61 of 72
                                                                   253


      1                             S. SANDS
      2     It doesn't say.
      3             Q.      Let's show it to you.
      4                     MS. LACKMAN:       We'll mark as
      5             Exhibit 13 --
      6             A.      This is what I'm trying to help
      7     you with.
      8             Q.      I'm not looking for assistance.
      9     I'm looking for answers.            There's a
     10     difference.
     11             A.      But you know, in reality I just
     12     cannot comment on things that have nothing
     13     to do with CBS Interactive because I don't
     14     know.
     15                     MS. LACKMAN:       Let's mark as
     16             Exhibit 13 an image with the language
     17             at the top "Daredevil series
     18             character appears on The Punisher
     19             set."
     20                     (Whereupon, Daredevil Series
     21             Character Photo was marked as
     22             Defendant's Exhibit 13 for
     23             identification as of this date by the
     24             Reporter.)
     25             A.      Ah, here we go.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   253
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 62 of 72
                                                                   258


      1                             S. SANDS
      2     on everything.        If you want to come back
      3     another day --
      4            A.       No, no, it's okay.         Please tell
      5     me what question I haven't answered.
      6            Q.       The question is, did Evolve
      7     Media get this license as a package deal?
      8            A.       I don't know.       It doesn't say.
      9     It does not say.         I don't know.
     10            Q.       Did you inquire?
     11            A.       No.
     12            Q.       Are you -- does $4.88 for an
     13     online use of a photo sound unusual to you
     14     or improper?
     15            A.       It depends on the circumstances
     16     that I outlined.         And it doesn't say on
     17     this statement -- you'll notice there's a
     18     huge blank here, which normally has
     19     information.
     20            Q.       Well, maybe you need to provide
     21     us with more complete documents.
     22            A.       This is what they gave me.
     23                     MR. FREEMAN:       You subpoenaed,
     24             to be fair, and this is what he had
     25             in his possession.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   258
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 63 of 72
                                                                   276


      1                             S. SANDS
      2     practice, I believe I can't get any money
      3     for referrals.        And I don't care because
      4     the more people that sue people like your
      5     client, I just want it to stop.              I just
      6     want to go back to the business of calling
      7     for photos and licensing them.              That's all
      8     I really want.        I don't like the business
      9     of litigation.        I want to be shooting
     10     Tiffany Haddish today.           And I have a
     11     headache now because you're asking me all
     12     these questions and I have no problem
     13     answering them.
     14            Q.       Isn't litigating --
     15            A.       I just think it's sad that we
     16     have to go through all this just to get
     17     proper compensation.          And if corporations
     18     were more responsive, maybe we wouldn't
     19     have to do this.
     20            Q.       Speech.
     21            A.       I just don't like the practice
     22     of lawyering up to shut me up.              That's not
     23     gonna work.
     24                     MS. LACKMAN:       Let me mark as
     25             Exhibit 16 -- let's mark as Exhibit


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   276
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 64 of 72
                                                                   297


      1                              S. SANDS
      2            Q.       Were these all print uses?
      3            A.       Yes.
      4            Q.       Did they include rights for
      5     online, do you know?
      6            A.       No.
      7            Q.       No you don't know?
      8            A.       The Daily News, especially
      9     online rights, are separate from --
     10     different editors, different offices, are
     11     separate from print.
     12            Q.       Did you ever create a similar
     13     e-mail for your lawyers for online uses?
     14            A.       No.     I don't believe there
     15     were -- I don't believe I had an
     16     arrangement with The Daily News for online
     17     usage.      Though I'm sure you'll find some
     18     that were used online.
     19            Q.       Did you have an arrangement
     20     with anybody in the past five years for
     21     online uses?
     22            A.       What?
     23            Q.       Did you have an arrangement
     24     with anybody in the past five years for
     25     online uses?


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                    297
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 65 of 72
                                                                   298


      1                             S. SANDS
      2            A.       No.
      3            Q.       Let's mark as Exhibit 21 a
      4     document Bates stamped Sands 56.
      5                     (Whereupon, SANDS 56 was marked
      6             as Defendant's Exhibit 21 for
      7             identification as of this date by the
      8             Reporter.)
      9            Q.       Do you recognize this document?
     10            A.       Yes, I do.
     11            Q.       Did you agree to a thousand
     12     dollars for the whole set, print and web?
     13            A.       You know, I don't believe there
     14     was an answer on that.
     15            Q.       Oh, okay.
     16            A.       And a thousand dollars is a
     17     thousand dollars.         And at the time I had a
     18     good relationship with The Daily News
     19     because they weren't begging for money.
     20     And a thousand dollars sounded good so at
     21     the time I really didn't care.
     22            Q.       They weren't begging for money?
     23     What do you mean by that?
     24            A.       A thousand dollars, if it was
     25     print and web, I don't know.             But even now,


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   298
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 66 of 72
                                                                   305


      1                             S. SANDS
      2            A.       I don't even remember.           I might
      3     have seen it today.          They all kind of look
      4     the same to me, to be honest.              Once again,
      5     I'm not a lawyer.
      6            Q.       This one, if you see in the
      7     first paragraph, it references Krysten
      8     Ritter and Mike Colter on the TV series
      9     Jessica Jones.        Do you see that?
     10            A.       Oh, yeah.      That's right, you
     11     guys have stolen before.            This is an
     12     example that we had to file against you
     13     before.
     14            Q.       And you believe that CBS stole
     15     photos from you in this case?
     16            A.       I believe, and tell me if I'm
     17     corrected --
     18            Q.       I want to know what you
     19     believe.
     20            A.       -- that this was settled
     21     because they didn't want to go to trial on
     22     this because they knew they were guilty and
     23     they paid out.        I don't remember any more
     24     than that off the top of my head.
     25            Q.       Would you be surprised if I


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   305
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 67 of 72
                                                                   308


      1                             S. SANDS
      2             withdrawn.       I wasn't with the firm at
      3             this time so I can't represent what
      4             happened.
      5            Q.       I will represent to you that
      6     this lawsuit was withdrawn because there
      7     was a license to use these photos.
      8            A.       Do you have proof of that?
      9            Q.       Yes.    Talk to your lawyer when
     10     you get back to the office.
     11                     MR. FREEMAN:       Well, we haven't
     12             received any production from your
     13             office as to why this suit was
     14             dismissed.       So you're making a naked
     15             representation.
     16                     MS. LACKMAN:       He doesn't know
     17             that a lawsuit was filed and
     18             withdrawn?
     19                     MR. FREEMAN:       He's got
     20             something over 50 lawsuits filed.
     21                     MS. LACKMAN:       He only testified
     22             that he has 20.
     23                     MR. FREEMAN:       In one year he
     24             said.
     25            A.       Nor was I over his shoulder for


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   308
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 68 of 72
                                                                   316


      1                             S. SANDS
      2     yes, you've taken steps?
      3            A.       In which example?
      4            Q.       In any example.
      5            A.       Which specifically?          We have to
      6     be specific now.
      7            Q.       Since that lawsuit was
      8     withdrawn, have you taken any steps to
      9     ensure that that doesn't happen again?
     10            A.       I wasn't even aware that it was
     11     withdrawn so I really can't answer that
     12     question.      You'll have to ask Richard.             But
     13     I support whatever decision he made as a
     14     person who studied law, which I have not,
     15     at least in detail to be a lawyer.               And if
     16     he did something that he felt he needed to
     17     do, I'm fine with that.
     18                     And please, if you have any
     19     information to tell me that you feel I
     20     should know, please tell me.             Let's not
     21     play games here.         Please tell me if you're
     22     alluding to somebody that I should know
     23     about to use due diligence, you're telling
     24     me to talk to my lawyer, I have a lawyer
     25     right here, he wasn't with the firm at the


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   316
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 69 of 72
                                                                   325


      1                             S. SANDS
      2            Q.       How many days were you on the
      3     set?
      4            A.       They were only in town for
      5     one -- two days.
      6            Q.       Did you go both days?
      7            A.       Yes.
      8                     MS. LACKMAN:       Let's mark as --
      9            Q.       Do you have any reason to
     10     believe this is not your photograph?
     11            A.       I'm not certain.        It has no
     12     name on it.       It most likely was mine, but
     13     you want me to confirm, I cannot confirm.
     14     This looks more familiar to me.              But I
     15     cannot confirm.
     16                     MS. LACKMAN:       We're going to
     17             mark as Exhibit 24 another
     18             photograph.
     19                     (Whereupon, Cumberbatch Photo
     20             was marked as Defendant's Exhibit 24
     21             for identification as of this date by
     22             the Reporter.)
     23            Q.       Do you recognize this
     24     photograph?
     25            A.       Yes, I do.


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   325
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 70 of 72
                                                                   326


      1                             S. SANDS
      2            Q.       Did you take it?
      3            A.       Once again, it has no
      4     information that I can tell you -- you want
      5     me to tell you beyond a reasonable doubt.
      6     I know I was there.          It looks like a photo
      7     that I would have taken.            If they had a set
      8     photographer, I don't know.
      9            Q.       Did you -- when you verified --
     10            A.       But if I had signed off on it
     11     as that you have stolen, then that means at
     12     the time I did the proper vetting to make
     13     sure it was the exact same photo.
     14                     But now you're asking me two
     15     and a half years later, maybe three -- is
     16     it two or three?         Two and a half years
     17     later and you want me to tell you with a
     18     hundred percent reliability, I can't.
     19            Q.       That's fine.       You answered the
     20     question.
     21                     When you verify the photos, how
     22     do you go about doing that?             And then --
     23            A.       Didn't I answer that question
     24     five times already?
     25            Q.       Do you look at them side by


DIAMOND REPORTING       (877) 624-3287        info@diamondreporting.com
                                   326
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 71 of 72
                                                                    327


      1                             S. SANDS
      2     side?
      3             A.      I look at them side by side.
      4             Q.      And then when you verify that
      5     it is your photo, what do you do?
      6             A.      I pass it on to the appropriate
      7     people at the time.
      8             Q.      So to your lawyers.
      9             A.      To my lawyers.        Or to a
     10     publication that I already have a
     11     relationship with.
     12             Q.      How do you notify your lawyers?
     13     By e-mail?
     14             A.      A phone call.
     15             Q.      How do they know what photo --
     16     when you call them, how do they know what
     17     photo it is?
     18             A.      I will tell them where to find
     19     it, or I possibly will e-mail it to them.
     20     Or they could find it on their own.                Or
     21     they could have a tipster call them or me
     22     to tell me, hey Steve, we saw your photo,
     23     were you paid for it.          Those are the ways
     24     we find out.
     25                     And Richard might have other


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   327
     Case 1:18-cv-07345-JSR Document 38-1 Filed 02/09/19 Page 72 of 72
                                                                   357


      1                             S. SANDS
      2     at a time asking the same questions in true
      3     CBS harassing form.          It's 5:32.
      4             Q.      Did your lawyer tell you that
      5     when you sue someone you need to make
      6     yourself available for up to 7 hours of
      7     deposition?
      8             A.      I have made myself available
      9     and I wanted to go straight through because
     10     I'm willing to do it and I have staying
     11     power.       But I am leaving here the very same
     12     way Eliza Dushku left her dealings with
     13     CBS's lawyer with a major headache after
     14     the way she was dealt with on the set of
     15     Bull.
     16             Q.      Maybe you can --
     17             A.      Maybe CBS will stop harassing
     18     people and start paying them.
     19             Q.      Wait, hold off.        We're still on
     20     the record.       Did you try to make any effort
     21     to contact CBS prior to getting lawyers
     22     involved?
     23             A.      And I stated I do not remember.
     24     But I will also state that I doubt I did.
     25             Q.      Okay, no further questions.


DIAMOND REPORTING        (877) 624-3287       info@diamondreporting.com
                                   357
